Citation Nr: 1242554	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-00 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left hand and thumb disorder. 



REPRESENTATION

Appellant represented by:	Patricia J. Hutchinson, providing representation under 38 C.F.R. § 14.630 (2012)



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from July 1993 to December 2000.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and Montgomery, Alabama, that denied the benefits sought on appeal.  The Veteran appealed those decisions and the case was referred to the Board for appellate review.  

The Veteran later testified at a hearing before the undersigned Acting Veterans Law Judge in April 2012.  A transcript of that proceeding is of record and has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


REMAND

The Veteran has claimed entitlement to service connection for a low back disorder and a left hand and thumb disorder.  The Board finds that additional development is necessary prior to final adjudication.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO for further action as described below.

To prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  

The Veteran has reported that she injured her low back in service when she fell off a roof and landed on her tailbone.  The Veteran has also claimed that she cut her left hand and thumb in service.  Service treatment records indicate treatment for low back pain and also show that the Veteran suffered a laceration to her left thumb. 

Post-service VA treatment records indicate that the Veteran has been treated for conditions involving both her lower back and her left hand and thumb.  Moreover, the Board finds that the Veteran's statements regarding this in-service event are both competent and highly credible.

To date, the Veteran has not been afforded a VA examination in connection with her claim, and the evidence of record is insufficient for the Board to render a decision.  The Veteran is competent to testify as to the presence of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Her statements are sufficient to require VA to obtain medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  That evidence is not sufficient, however, to grant the benefits sought, as there are outstanding questions as to whether the claimed conditions began in service, or are otherwise etiologically related to the Veteran's period of active service.  Consequently, this matter must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on her part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to obtain updated VA treatment records from the Tuskegee VA Medical Center and all associated clinics, and any other VA facility identified by the Veteran or in the record, for the period of January 2010 to the present. 

2.  After obtaining any available VA records, the RO/AMC should schedule the Veteran for appropriate VA examinations in support of her claims of entitlement to service connection for a low back disorder and a left hand and thumb disorder.  Any and all indicated studies and tests deemed necessary by the examiners should be accomplished.  The claims file must be reviewed by the examiners in conjunction with the examinations.  Following thorough evaluations the examiners are asked to state, for each condition examined, the precise nature of any such disorders.  

For each such back or left hand/thumb disorder diagnosed, if any, the examiner should provide an opinion as to whether that disorder at least as likely as not (a 50 percent probability or greater) began during service or is otherwise related to any incident or event that occurred in service.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

